DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding independent claim 1, allowability is based in part with the prior art of record failing to teach or suggest a method for enhanced oil recovery from a hydrocarbon-bearing formation using polymer flooding, the method comprising amongst other steps, obtaining one or more core samples from the hydrocarbon-bearing formation; wetting each of the one or more core samples with a reference solution until saturation, where the reference solution comprises water; determining inaccessible pore volume (IPV) for each of the one or more core samples, where each of the one or more core samples is flooded with at least two polymer compositions, where each polymer composition is significantly different from one another; preparing a polymer slug, where the polymer slug comprises one of the at least two polymer compositions in the determining step; and introducing the polymer slug into the formation for enhanced oil recovery.
Regarding dependent claims 3-10, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 11, allowability is based in part with the prior art of record not showing or teaching a method for enhanced oil recovery from a hydrocarbon-bearing 1) of the core sample; introducing a first polymer solution into the core sample and monitoring the introduction by obtaining NMR T2 relaxation time of water within the core sample until saturation, where the first polymer solution comprises deuterium oxide and one of the at least two polymer compositions, where the one of the at least two polymer compositions is configured to adsorb onto a pore surface of the core sample; introducing a second polymer solution into the core sample and monitoring the introduction by obtaining NMR T2 relaxation time of water within the core sample until saturation, where the second polymer comprises water and the one of the at least two polymer compositions, where the first polymer solution and the second polymer solution have similar polymer concentrations; introducing a third polymer solution into the core sample and monitoring the introduction by obtaining NMR T2 relaxation time of water within the core sample until saturation to determine a first pore volume (PV3), where the third polymer solution comprises water and the other of the at least two polymer compositions, where the first polymer solution has a greater polymer concentration than the third polymer solution, 4In Re Patent Application of:Application No. 16/915,679 AiHarbi, et al. where the other of the at least two polymer compositions is configured to plug a pore throat of the core sample; introducing a fourth polymer solution into the core sample and 2 relaxation time of water within the core sample until saturation to determine a second pore volume (PV4), where the fourth polymer solution comprises deuterium oxide and the other of the at least two polymer compositions, where the third polymer solution and the fourth polymer solution have similar polymer concentrations; and assessing the IPV by utilizing PVci, PV3, and PV4 as parameters.
Regarding dependent claims 12-17, allowability is based on their dependencies from independent claim 11.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858